Name: Commission Regulation (EC) No 2561/94 of 21 October 1994 adopting exceptional support measures for the market in pigmeat in Spain
 Type: Regulation
 Subject Matter: animal product;  Europe;  processed agricultural produce;  agricultural activity;  trade policy;  agricultural policy
 Date Published: nan

 No L 272/ 10 Official Journal of the European Communities 22 . 10 . 94 COMMISSION REGULATION (EC) No 2561/94 of 21 October 1994 adopting exceptional support measures for the market in pigmeat in Spain of the efforts needed to support the market, it would be appropriate for such efforts to be shared by the Commu ­ nity and the Member State concerned ; Whereas provision should be made for the Spanish autho ­ rities to adopt all necessary control and surveillance measures and to inform the Commission accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 1 . From 24 October 1994 the Spanish intervention agency shall buy live fattened pigs weighing not less than 140 kg on average per batch . 2. The purchase of the first 42 000 live fattened pigs shall be financed from the Community budget. 3 . Spain is hereby authorized to purchase, in addition, at its own expense and on the terms laid down in this Regulation , a further 1 8 000 live fattened pigs . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 and the second paragraph of Article 22 thereof, Whereas, because of the outbreak and the persistence of African swine fever in certain production regions in Spain, which are characterized by the production of Iberian pigs, an infected region and a disease-free region have been established pursuant to Council Decision 89/21 /EEC of 14 December 1988 derogating from prohi ­ bitions relating to African swine fever for certain areas in Spain (3), as last amended by Commission Decision 94/475/EC (4) ; whereas, consequently, the trade in live pigs, fresh pigmeat and certain pigmeat products origina ­ ting from the infected region is temporarily prohibited ; Whereas restrictions on the free movement of goods resulting from the application of veterinary measures are likely to bring about a serious disturbance of the market for pigmeat in Spain ; whereas as a consequence of the last veterinary decision pig farmers are cut off from their traditional slaughterhouses and processing industries which are located outside the infected region ; whereas exceptional market support measures, to apply for no longer than is strictly necessary, must accordingly be adopted with respect solely to live fattened pigs from the affected region ; Whereas, with the aim of preventing a further spread of the disease, the pigs produced in the said region should be separated from normal trade in products intended for human consumption and processed into products intended for uses other than human consumption ; Whereas a buying-in price should be fixed at which live fattened pigs in the infected region are to be taken over by the intervention agency ; Whereas, in view of the extent of the disease and, in parti ­ cular, of its duration, and consequently of the magnitude Article 2 Only live fattened pigs of the breed 'Iberian pig' or its crosses, raised in the region listed in Annex II to Decision 89/21 /EEC can be bought in, provided that the veterinary restrictions laid down in the said Decision apply in the region on the day the animals are bought in . Article 3 On the day they are bought in , the animals shall be weighed and killed, either on the farm or in the rendering plant, in such a way as to prevent the disease from sprea ­ ding. They shall be transported without delay to a rendering plant and processed into products falling within CN codes 1501 00 11 , 1506 00 00 and 2301 10 00 . These operations shall be carried out under permanent supervision of the competent Spanish authorities . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129 , 11 . 5 . 1989, p. 12 . (3) OJ No L 9 , 12 . 1 . 1989 , p. 24. 4) OJ No L 199, 2 . 8 . 1994, p. 43 . 22. 10 . 94 Official Journal of the European Communities No L 272/11 hereof. They shall inform the Commission accordingly as soon as possible . Article 4 The farm-gate buying-in price of live fattened pigs weighing not less than 140 kilograms on average per batch shall be ECU 122 per 100 kilograms slaughtered weight. Where the average weight per batch is less than 140 kilo ­ grams but more than 134 kilograms, the buying-in price shall be ECU 104/ 100 kg. In both cases, a coefficient of 0,79 is applied on the buying-in price. Article 6 The competent Spanish authorities shall send the Commission each Wednesday the number and total weight of the pigs bought in the previous week and the market price for Iberian pigs in that same week. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 The competent Spanish authorities shall adopt all measures necessary to ensure compliance with the provi ­ sions of this Regulation and in particular with Article 2 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1994. For the Commission Rene STEICHEN Member of the Commission